DETAILED ACTION
Claims 35-39 of U.S. Application No. 16482365 filed on 7/31/2019 are presented for examination. Claims 1–20 have been cancelled, and claims 21-34 been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. The Applicant wrote in page 7 regarding previous arguments:

    PNG
    media_image1.png
    339
    636
    media_image1.png
    Greyscale

In the Applicant remarks dated 1/14/22, the Applicant argued that process steps in a claim should be given patentable weight and relied on 2113 MPEP that recites, “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)”
The Applicant explained that the cast conductors of the instant Application have the following features that the Applicant regards as having distinctive structural characteristics to the final product:
1- The bridge portion has a greater cross-sectional area that of the first and/or second leg.
2- a cross-section of the first leg has a different, preferably greater, dimension in a radial direction of the stator assembly, than that of the second leg.
3- a cross section of the second leg has a different, preferably greater, dimension in a circumferential direction of the stator assembly than that of the first leg.
Such structural features were given patentable weight and addressed in the rejection of claims 37-39 (Final Office Action of 4/20/22). Since the features are known in the art, the Examiner indicated that the features are known and could be produced by different methods, therefore, casting process provides no distinctive structural characteristics, and therefore, should not be given a patentable weight, based on MPEP 2113.
Further, the Applicant recited the following benefits for the method of manufacturing without indicating any structural differences they make over the prior art product.
4- the casting process “speed up the overall manufacturing process, because plastic bending, forming, and brazing of conductors at the first end of assembly (1) is not necessary when the necessary form has been pre-cast in the conductors”…para [0049].
5 - it is possible during the design of the mould, to choose the same, different, or variable cross-sections of the conductor in the first and second legs, and in any part of the bridge portion (820, 230) of the conductors. This can allow the design of the conductors to be optimized.
6- casting enables the shape and cross-sectional area to be optimised in a single step for the various different regions of the conductor, without the need for additional post-processing steps, such as rolling or bending, which are time-consuming.
Finally, the Applicant added that (term "casting" implies a structure which differs, both visually and internally, from that of the cited conductors and should be constructed as a structural limitation. For example, there are differences in microstructure which arise from casting versus extruding and subsequent bending or rolling. Additionally, casting also imparts distinctive structural characteristics which are visible on the final product in the form of parting lines on the outer surface which indicate the border line between different parts of the moulding tool). The Examiner explained in the Final Office Action of 4/20/22 that such features are neither discussed in the specifications nor found in the claims, therefore, they are out of the scope of the Application.

In the Applicant remarks dated 7/20/2022, the Applicant disagrees with the Examiner’s position and relies on the court decision In re Nordt Development Co., LLC, 2017-1445  dated 2/8/2018 (USPTO application 13/241,865).
The Applicant Wrote the following regarding In re Nordt decision:

    PNG
    media_image2.png
    653
    974
    media_image2.png
    Greyscale



First, from the court decision, the Examiner would like to note that claimed process is given patentable weight If the process limitation connotes specific structure that may be considered a structural limitation (see page 7 of the court decision; reproduced below). That being said, it is only when the process limitation connotes specific structure, the process is considered, i.e. it is on case by case basis.
 
    PNG
    media_image3.png
    307
    505
    media_image3.png
    Greyscale

 
In Nordt, the claimed knee support comprised framework, strut, and arm component. The prior art did disclose a framework, strut, and arm components (all individual components). However not realized by the Examiner of Application 13241865 or the Board, Nordt support has the components injection molded to become an integral structure. In this case, the molded portions of the support that brings the components together is a structural limitation the exists only in the knee support of Nordt and not in the prior art reference. That being said, and however not specifically shown by Nordt in their disclosure, the portions of the molded support that brings the other components together to an integral structure is a structure that is implied by the process of “injection molding” and not disclosed in the prior art. In other words, the process of injection molding in Nordt Application impart distinctive structural characteristics to the final product and thus should be given a patentable weight.
This is not the case with the Instant Application. The prior arts in record does disclose every feature of the claimed structure, and the claimed process of casting does not connote any structure that differentiate the claims from the applied prior arts.
In fact, the Applicant wrote:

    PNG
    media_image4.png
    239
    765
    media_image4.png
    Greyscale

It is not clear, what structure that the Applicant regards as connoted by the “casting” process?!
Based on the above discussion, the rejections of claims 35-39 are deemed proper and hereby repeated.

In regards to the arguments regarding claims 37-39. No specific traversal of any secondary exists, applicant merely contends that the claims are allowable since the primary references does not disclose the casting process.  Lacking traversal specific to the teachings of the secondary reference(s), they are found to teach the subject matter as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kimio et al. (WO 2015198432; hereinafter, “Kimio”) in view of Blissenbach et al. (US 20110012467; Hereinafter, “Blissenbach”).
Regarding claim 35: Kimio discloses a stator (1) for electrical machine (motor; first page of the English translation, technical field section), comprising:
a stator core (2) having a substantially annular cross section (fig. 1A) and having a plurality of slots (5; fig. 2) extending longitudinally (fig. 3) in a direction of a rotation axis (the center of the annular core 2) of the stator (1), for receiving conductors (6) to form magnetic windings (coil 3) of the stator (1); and 
a substantially circular array (see for example fig. 9) of cast conductors (6), cast conductors (6) of the array comprising: 
a first substantially straight leg (6A) and a second substantially straight leg (6A) extending (6A in hatched lines in fig. 2) substantially parallel to one another within first and second slots (slots 5) of the stator core (2); and a bridge portion (62), comprising: 

    PNG
    media_image5.png
    874
    731
    media_image5.png
    Greyscale

a first bridge part (annotated fig. 5 above) extending in a first plane substantially perpendicular to the first and second legs (fig. 3-4), from a first end (the bottom of 6A in connection with 61 in fig. 5) of the first leg, to form a part of an electrical connection between the first and second legs; a second bridge part (annotated fig. 5 above), extending from a first end of the second leg (the bottom of 6A in connection with 61 in fig. 5), in a second plane substantially perpendicular to the first and second legs (fig. 3-4), to connect the second leg to the first bridge part; and 
a step portion (62) extending longitudinally to the stator (1) and connecting the first bridge part and the second bridge part (fig. 5); 
wherein the first substantially straight leg (6A) and the second substantially straight leg extend (6A) within the first and second slots (5; fig. 3) of the stator core (2) from the bridge portion (62) at a first longitudinal end of the core (2B), to a second longitudinal end of the stator core (2A).
the examiner points out the limitation of “cast” in “cast conductor” is considered as a product-by-process limitation and therefore not been given a patentable weight. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Kimio does not disclose that the electrical machine is a multi-phase electrical machine.
Blissenbach discloses forming electrical machine as a multi-phase (title)  electrical machine.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrical machine of Kimio as a multi-phase electrical machine as disclosed by Blissenbach to increase the power density provided to the machine as well known.
Regarding claim 36/35: Kimio in view of Blissenbach disclose the limitations of claim 35 and Kimio further discloses that conductors (6) of the array of conductors (fig. 9) are arranged such that: 
for at least one first conductor (6) in the array, a bridge portion (62) of at least one second conductor (annotated fig. 7 below) in the array passes between a first part of the bridge portion of the first conductor (“a first part” in annotated fig. 7 below) and the core (2); and a second part (“a second part” in annotated fig. 7 below) of the bridge portion of the first conductor passes between a first part (“part 1”; annotated fig. 7 below) of a bridge portion of at least one third conductor and the core (2).

    PNG
    media_image6.png
    586
    1004
    media_image6.png
    Greyscale

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kimio in view of Blissenbach as applied to claim 35 above and in further view of Kato (US 20150263576; Hereinafter, “Kato”).
Regarding claim 37/35: Kimio in view of Blissenbach disclose the limitations of claim 35 but does not disclose that conductors of the array of cast conductors are arranged such that the bridge portion of the conductor comprises a greater cross-sectional area than at least one of the first and/or second leg.
Kato discloses conductors (20) of the array of cast conductors (conductors 20 in slots 16) are arranged such that the bridge portion (portion 22) of the conductor (20) comprises a greater cross-sectional area (A1) than at least one of the first and/or second leg (A2)(see para [0030], last line, and fig. 1B).
the examiner points out the limitation of “cast” in “cast conductor” is considered as a product-by-process limitation and therefore not been given a patentable weight. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductors of the array of conductors of Kimio in view of Blissenbach such that the bridge portion of the conductor comprises a greater cross-sectional area than at least one of the first and/or second leg as disclosed by Kato to decrease the electrical resistance of the conductors, thus to suppress the copper losses in the electrical machine.
Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kimio in view of Blissenbach as applied to claim 35 above and in further view of Wostmann (EP 2688183; Hereinafter, “Wostmann”).
Regarding claim 38/35: Kimio in view of Blissenbach disclose the limitations of claim 35 but does not disclose that the at least one conductor is pre-cast such that a cross-section of the first leg has a, greater dimension in a radial direction of the stator, than that of the second leg.
Wostmann discloses that the at least one conductor (401; FIG. 4) is pre-cast such that a cross-section of the first leg (432 closer to the radial inner side) has a, greater dimension (fig. 4; “dimension in a radial direction” is interpreted as radial thickness) in a radial direction of the stator, than that of the second leg (434 closer to the outer side of the stator 100).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductors of Kimio in view of Blissenbach such that at least one conductor is pre-cast such that a cross-section of the first leg has a, greater dimension in a radial direction of the stator, than that of the second leg as disclosed by Wostmann to increase the slot fill ratio, thus to increase the efficiency of the electrical machine.
Regarding claim 39/35: Kimio in view of Blissenbach disclose the limitations of claim 35 but does not disclose that the at least one conductor is pre-cast such that a cross section of the second leg has a, greater dimension in a circumferential direction of the stator than that of the first leg.
Wostmann discloses that the at least one conductor (401; FIG. 4) is pre-cast such that a cross-section of the first leg (434 closer to the radial outer side) has a, greater dimension (fig. 4; “dimension in a circumferential direction” is interpreted as circumferential thickness) in a circumferential direction of the stator, than that of the first leg (432 closer to the inner side of the stator 100).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductors of Kimio in view of Blissenbach such that at least one conductor is pre-cast such that a cross section of the second leg has a, greater dimension in a circumferential direction of the stator than that of the first leg as disclosed by Wostmann to increase the slot fill ratio, thus to increase the efficiency of the electrical machine.
the examiner points out the limitation of “pre-cast” in claims 38-39 is considered as a product-by-process limitation and therefore not been given a patentable weight. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832